Citation Nr: 0010217	
Decision Date: 04/17/00    Archive Date: 04/28/00

DOCKET NO.  98-18 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for residuals of a low 
back injury, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1991 to January 
1993.  In a May 1998 decision, the RO confirmed a 10 percent 
rating for the veteran's service-connected residuals of a low 
back injury.  He appealed for a higher rating.  In June 1999, 
the RO increased his rating from 10 to 20 percent.  

As a higher evaluation for the condition at issue is 
available, and the veteran is presumed to be seeking the 
maximum available benefit for his disability, his claim 
remains viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The veteran gave testimony at a hearing before an RO hearing 
officer in September 1998.  A transcript of the hearing is of 
record.


REMAND

The veteran contends that his low back disability is more 
severe than currently evaluated and, therefore, warrants a 
higher rating.  He states that he experiences constant pain 
and discomfort in his low back.

During a September 1998 hearing before an RO hearing officer, 
the veteran testified that he experienced muscle spasms and 
radiating pain from his back to his knees.  He also stated 
that the he experienced numbness in his feet.  

VA outpatient treatment records dated September and October 
1998 reveal that the veteran complained of chronic low back 
pain and radiating pain to his legs.

During an April 1999 VA orthopedic examination, the veteran 
complained of weakness, stiffness, fatigue and lack of 
endurance due to constant low back pain.  He also reported 
bilateral radicular pain in both lower limbs.  The veteran 
ambulated into the examination room with an antalgic gait and 
good heel-to-toe progression.  There was no fixed deformity 
in the lumbosacral area and there was no atrophy of the 
paraspinal muscles.  There was no swelling.  Palpation 
revealed pain in the L5 and L4 areas bilaterally.  There was 
no specific localized pain area.  Flexion was to 45 degrees 
with much coaxing because the veteran stated that he was in a 
lot of pain.  Extension was to 15 degrees, again with much 
coaxing because the veteran complained of pain.  Right and 
left lateral bending was to 20 degrees.  Rotation to the 
right and left was to 35 degrees, again with the veteran 
stating that he was unable to perform full active range of 
motion without experiencing a lot of pain.  He was able to 
walk on his heels and toes with difficulty due to 
manifestations of pain.  The examiner's diagnoses were 
chronic neck spasms, post traumatic strain of the lumbosacral 
spine, and chronic pain syndrome of unknown etiology.  

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(1999); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The medical evidence currently of record indicates that the 
veteran experiences significant functional loss due to pain; 
however, the record does not include medical indication of 
whether, and to what extent the veteran experiences 
functional loss in the low back due to weakness, stiffness, 
fatigue and lack of endurance (as asserted), to include 
during flare-ups.  Significantly, moreover, no examiner has 
expressed an opinion as to whether it is possible to 
distinguish the extent of functional loss attributable to 
pain due to the veteran's service-connected lumbosacral 
strain from that due to his nonservice-connected cervical 
spine disorder (for which service connection was denied in 
June 1999, but not appealed) and chronic pain syndrome of 
unknown etiology.  Such an opinion would be helpful in 
resolving the issue on appeal.  The Board notes that if an 
examiner is unable to medically distinguish the extent of 
impairment attributable to the service-connected disability, 
the benefit-of-the-doubt doctrine directs that all such 
impairment be attributed to the service-connected disability.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  

Under these circumstances, the Board finds that the veteran 
should undergo further examination of his spine to obtain 
medical opinion on the issues addressed above.  The examiner 
should accomplish all tests, studies, and consultations 
deemed necessary to ascertain the full extent of the 
veteran's service-connected back disability.  The Board notes 
during the pendency of the appeal, the veteran asserted that 
he now has a herniated disc at L5-S1, and that he is having 
the same symptoms as he did after the accident in service; 
during his hearing, his representative also suggested that 
evaluation under Diagnostic Code 5293 (for intervertebral 
disc syndrome) may be appropriate.  The Board also notes that 
the veteran failed to report for a CT scan, scheduled in May 
1999, an important diagnostic test.  The veteran is hereby 
advised that a failure to report for the scheduled VA 
examination, as well as for all associated tests, studies, 
and consultations, could well result in the denial of his 
claim.  See 38 C.F.R. § 3.655 (1999). 

For all the foregoing reasons, this matter is hereby REMANDED 
to the RO for the following development:

1.  The RO should obtain and associate 
with the claims file outstanding 
pertinent medical records from the VA 
Medical Center in Buffalo, New York; and 
from any other source or facility 
identified by the veteran. If any 
requested records are unavailable or 
cannot be obtained, this fact, along with 
an explanation, should be noted in the 
claims file.

2.  Thereafter, the veteran should be 
afforded a special VA orthopedic 
examination to determine the present 
severity of his service-connected low 
back disability.  The claims folder, to 
include a complete copy of this REMAND, 
must be made available to the examiner 
prior to the examination and the examiner 
should indicate that a review of the 
claims folder was accomplished.  All 
necessary tests, studies and 
consultations deemed necessary should be 
accomplished (with all findings therefrom 
made available to the examiner prior to 
the completion of his report), and all 
clinical findings should be reported in 
detail.  

The examiner should report range of 
motion of the low back in degrees, and in 
all directions, and should specify normal 
range of motion for comparison purposes.  
Specific clinical findings also should 
include whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
low back; and whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  The examiner should also 
offer an express opinion as whether it is 
possible to distinguish the impairment 
(to include functional loss due to pain) 
attributable to the service-connected 
back disability from impairment 
attributable to nonservice-connected 
disability (to include the cervical spine 
disorder and chronic pain syndrome of 
unknown etiology); if so, he should 
provide an assessment of the severity of 
the service-connected low back condition.  
This should include comment upon the 
effects of the service-connected low back 
disorder upon his ordinary activity and 
how it impairs him functionally, 
particularly in the work place. 

If the examiner is unable to answer, with 
a reasonable degree of certainty, any 
question posed herein, he should so 
indicate.  Otherwise, all examination 
findings, along with the complete 
rationale for all opinion expressed and 
conclusions reached (to include, as 
appropriate, citation to specific 
evidence of record), should be set forth 
in a typewritten report.

3.  The RO should review the report of 
the evaluation to ensure that it is in 
compliance with the directives of this 
REMAND.  If not, it should be returned 
for immediate corrective action.  
38 C.F.R. § 4.2.

4.  After completion of the foregoing, 
and other development deemed warranted by 
the record, the RO should readjudicate 
the claim in light of all relevant 
evidence of record, and all pertinent 
legal authority, to include that 
specifically cited herein (see DeLuca and 
Mittleider, supra).  The RO also should 
cite to and address all applicable 
diagnostic codes in evaluating the 
veteran's service-connected low back 
disorder, and consider whether an 
increased rating on an extra-schedular 
basis, pursuant to 38 C.F.R. § 3.321(b) 
(1999), is warranted.  Additionally, the 
RO should consider the provisions of 
38 C.F.R. § 3.655 (1999).  All concerns 
noted in this REMAND must be addressed.

5.  If the benefit sought on appeal 
continues to be denied, the veteran and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case and given an opportunity to submit 
additional evidence and/or argument in 
response before the matter is returned to 
the Board for further appellate 
consideration, if in order

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 7 -


